MR. JUSTICE DALY
(dissenting):
I respectfully dissent to the view of the majority.
Simply stated, the doctrine of equitable estoppel, as applied to-the Montana Workmen’s Compensation Act, creates an exception, to the one year statute of limitations stated in section 92-601,. R.C.M. 1947, if the claimant is misled or otherwise prevented, from filing his claim by (1) the employer or its agent (McCoy v. Mike Horse Mining & Milling Co., 126 Mont. 435, 252 P.2d. 1036 [company doctor]; Levo v. Gen.-Shea-Morrison, 128 Mont-570, 280 P.2d 1986 [company lawyer and company personnel, manager); (2) the insurer or its agent (Lindblom v. Employ*488er’s Etc. Assur. Corp., 88 Mont. 488, 295 P. 1007 [insurance company agent]), or (3) the Industrial Accident Board or its agent (Yurkovich v. Industrial Accident Board, 132 Mont. 77, 314 P.2d 866 [agent of the board]).
The testimony of Mr. Bolinger, in hearing before the Board, quoted in the majority opinon, demonstrates that claimant Ricks relied upon Mr. Bolinger to resolve his industrial accident case. The following additional testimony by Mr. Bolinger in the hearing before the Board demonstrates the misrepresentation made to Racks:
“Q. Did Mr. Ricks ask you to file a claim?
“A. I wouldn’t think he asked me to file a claim. I don’t think he would have known whether he should or not. The thing was discussed, but when he filed a claim I don’t think he said that. He didn’t have another attorney, and I was the one that knew the facts about his case. I did discuss workmen’s compensation to the extent of whether or not he wasn’t relying on anybody else as far as a claim was concerned, and actually I thought —I was under the impression, unless you were off 2 weeks, it wasn’t worth filing a claim. That’s the recollection I have about it.
“Q. You think you may have advised him that it was hardly worth fooling with?
“A. Yes.”
The quotation in the majority opinion from Lmdblom enumerating the essential elements of equitable estoppel is misleading because of the omission of the remaining five sentences in the quoted paragraph. They are:
“ ‘It will be seen that fraud is not given as an essential requisite in the foregoing statement. It is not absolutely necessary that the conduct mentioned in the first subdivision should be done with a fraudulent purpose or intent, or with an actual and fraudulent intention of deceiving the other party; nor is this meaning inspired by any of the language which I have used. The adoption of such an element as always essential would at once strike out some of the most familiar and best established *489instances of equitable estoppel. Undoubtedly a fraudulent design to mislead is often present as an ingredient of the conduct working an estoppel; but this only renders the result more clearly just, and, if I may use the expression, more conclusive.’ (2 Pomeroy’s Eq.Jur., 4th ed. 1644). This language does not conflict in any way with what was said by this court in Waddell v. School District, supra [74 Mont. 91, 238 P. 884].” (Emphasis added)
The district court, in its disposition of this case, recognized the advice given to Ricks by the attorney representing both Ricks and Teslow concerning his workmen’s compensation claim was a misrepresentation of material legal facts. It does not appear that this misrepresentation was made intentionally nor fraudulently, but that is not a necessary component for the application of the equitable estoppel principle. Ricks did not know the true facts of the law concerning his claim, and he reasonably and predictably relied on the misrepresentation made to him, to his substantial detriment. The attorney-client relationship existent between the atorney and the defendants herein, at the time the misrepresentation was made, precludes them from taking advantage of the consequences of that misrepresentation.
This Court in its application of the law of estoppel in Levo v. Gen.-Shea-Morrison, 128 Mont. 570, 576, 280 P.2d 1086, 1090, stated:
“The doctrine of equitable estoppel is a flexible one, founded in equity and good conscience; its object is to prevent a party from taking an unconscionable advantage of his own wrong while asserting his strict legal rights. Seemingly the only strict legal right that we are asked to adhere to is the statute which was passed solely for the benefit of the employer and the insurance carrier, i. e., the Statute of Limitations. * * *
“Certainly if there is any circumstance wherein the doctrine of equitable estoppel should be extended, it is in matters concerning an injured workman, where the law itself says that the Workmen’s Compensation Act shall be construed liberally.”
This Court in Newman v. Kamp, 140 Mont. 487, 490, 374 P.2d 100, 102, stated:
*490“In light of the foregoing findings of fact, we must keep in mind the following well-established rules eoneerning scope of review. We have held that this court will not reverse the finding of the district court except where the evidence clearly preponderates against it. [Citing cases] Similarly, we stated in Birnie v. United States Gypsum Co., 134 Mont. 39, 44, 328 P.2d 133 (1958), that our duty is to determine whether there is any substantial evidence in the record to justify the conclusion of the court.”
I find the decision of the district court to be supported by ample and substantial evidence and I would affirm the judgment of the district court.